Citation Nr: 1709211	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for restless legs syndrome (RLS) of the bilateral legs, also claimed as muscle spasm.

2.  Entitlement to service connection for hypertension as secondary to RLS.

3.  Entitlement to service connection for diabetes mellitus (diabetes) as secondary to RLS.

4.  Entitlement to service connection for stroke residuals as secondary to RLS.

5.  Entitlement to service connection for fatigue as secondary to RLS.

6.  Entitlement to service connection for an acquired psychiatric disorder as secondary to RLS.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the instant matters in October 2014.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  RLS of the bilateral legs is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability. 

3.  Diabetes is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.

4.  Stroke residuals are not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.

5.  Fatigue is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.

6.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, a psychosis did not manifest within one year of service discharge, and such is not caused or aggravated by a service-connected disability.

7.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for RLS of the bilateral legs have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for stroke residuals have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The claim of entitlement to SMC based on the need for aid and attendance or housebound status is denied as a matter of law.  38 U.S.C.A. § 1521 (d) (West 2014); 38 C.F.R. § 3.351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Veteran's claims for service connection are denied herein, and as he is not otherwise service-connected for any disabilities, his claim for SMC is denied herein as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the following discussion regarding VA's duties to notify and assist is limited to the service connection claims on appeal.

In the instant case, VA's duty to notify was satisfied by a September 2010 letter that was sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Railroad Retirement Board (RRB) records have been obtained and considered.  

Notably, in October 2014 the Board remanded the appeal for procurement of potentially outstanding records from Madigan Army Medical Center at Fort Lewis, Washington (Madigan), the RRB, and the Social Security Administration (SSA).  Accordingly, in November 2014, the AOJ sent a request for any records to Madigan Army Medical Center.  At the same time, the Veteran was notified of the fact the records had been requested and advised he could submit any copies he possessed.  In November 2015, a response from the Personal Information Exchange System (PIES) was received in which it was indicated that a search had been conducted for any outstanding records at Madigan and that no records were located.  Nevertheless, the Board notes that the Veteran's STRs of record actually include several records from Madigan, including those related to an in-service right knee injury, which he asserts caused his RLS.  Additionally, the Veteran has never alleged nor does the record indicate that he was ever treated in-service for hypertension, diabetes, stroke, fatigue, or an acquired psychiatric disorder.  While VA has a heightened duty to assist a Veteran in development of his claims when STRs are missing or unavailable pursuant to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board finds that in this case the relevant STRs have been obtained and that no further efforts to identify any possibly missing STRs is required.  Specifically, the AOJ made an attempt to obtain any potentially outstanding records and notified the Veteran of the attempts made.  While a formal finding of unavailability was not issued, based on the AOJ's efforts and on the fact that the record contains relevant records from Madigan, the Board determines that any further efforts to obtain possibly missing records from Madigan would be futile.  

Furthermore, while the AOJ requested the Veteran's SSA records, in December 2014 that agency reported that the records did not exist and that further efforts to obtain them would be futile.  Thereafter, in November 2015 the AOJ advised the Veteran of the attempts made to secure records from the SSA and notified him of the types of alternate records that could be submitted in lieu thereof.  In response, in a December 2015 statement, the Veteran advised that the RRB "have all [his social security] and medical records."  The AOJ did obtain the RRB records and, as such, the Board finds that any further attempts to obtain records from the SSA would be futile. 

As to the Veteran's claim for service connection for RLS, he was provided with a VA examination in April 2016.  The Board notes that, in a May 2016 submission, the Veteran challenged the adequacy of the examination.  Specifically, he took issue with the examiner reviewing his claims file in front of him, her reference to a finding on his entrance report of medical history, her description of the Veteran's in-service injury as a strain as opposed to a tear, and his belief that the examiner said his condition was inherited.  However, the Board finds that the VA examination is adequate to decide the issue as it was predicated on a review of the record, review of the Veteran's medical records, and physical evaluation.  

As an initial matter, an examiner's extensive review of a veteran's file is an essential aspect of the examination process.  It is this review that leads to a fully informed opinion with details that are linked to a veteran's specific claims.  Here, the examiner's careful review of the Veteran's records allowed her to provide an opinion that was supported by facts relevant to the Veteran's appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, while it is unfortunate that the Veteran was uncomfortable during the examiner's review of his claims file, such a review was necessary in order for her to offer a medical opinion based on the relevant facts.

Regarding the examiner's reference to the findings in the Veteran's STRs, the Board observes that, in a March 1975 report of medical history, the Veteran did in fact endorse a history of cramps in his legs and broken bones.  Upon questioning from the examiner, the Veteran apparently elaborated that he broke his thumb at sixteen and that he experienced myalgias in his leg.  The Veteran's signature is on this document.  See generally Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds that the Veteran's assertion that the examiner falsified his records is without merit.  Furthermore, the examiner did not base her opinion in any way on the fact that the Veteran reported a history of leg cramps at the time of his entrance into service or that his condition was inherited.  Thus, the Board finds that the Veteran's allegation that the examination and resulting opinion are inadequate on these bases is without merit.

Finally, with regard to the Veteran's concern that the examiner mischaracterized his in-service right knee injury, the Board notes that the January and February 1976 STRs alternatively describe the Veteran's injury as a mild to moderate medial collateral ligament (MCL) strain and as a mild to moderate MCL tear, and x-rays taken at that time revealed no significant abnormality.  As the Veteran acknowledged the examiner's extensive review of the record, as the record does include references to an MCL strain, and as the examiner did not base her opinion on the difference, if any, between an MCL tear and an MCL strain, the Board finds that the characterization of the Veteran's in-service injury as a strain has no bearing on the probative value of the opinion provided.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  In short, the Board finds that the examination and opinion are adequate for appellate review. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for hypertension, diabetes, fatigue, stroke residuals, or an acquired psychiatric disorder.  However, the Board finds such are not necessary in the instant case.  Specifically, the Veteran's sole theory of entitlement with respect to these disorders is that they were caused or aggravated by his RLS.  However, as the Board herein denies service connection for RLS, service connection as secondary to such disorder is barred as a matter of law.  Moreover, the Veteran's STRs are completely silent as to any complaints or symptoms associated with hypertension, diabetes, stroke or its residuals, fatigue, or an acquired psychiatric disorder.  Furthermore, the record does not otherwise contain any competent evidence suggesting a causal relationship between these disorders and his military service.  The Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  For all of these reasons, the evidence does not indicate that the Veteran's hypertension, diabetes, stroke residuals, fatigue, or acquired psychiatric disorder may be related to active service such as to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, Board finds there has been substantial compliance with the Board's October 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in October 2014, the matters were remanded in order to obtain potentially missing records from Madigan, the RRB, and SSA, and to afford the Veteran a VA examination and opinion regarding the etiology of his RLS.  As noted above, attempts were made to obtain any outstanding records and the Veteran was afforded a VA examination and opinion in April 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claims

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete STRs from Madigan with negative results, although the record does contain some records from Madigan.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare, 1 Vet. App. at 367.  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, diabetes, and psychoses, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/ medication-induced psychotic disorder.

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



	A.  RLS

The Veteran asserts that his currently diagnosed RLS of the bilateral legs was caused by his in-service right knee injury and the treatment he received for that injury.  He has alternatively claimed that his RLS began during service.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of RLS.  Specifically, in conjunction with his April 2016 VA examination, the Veteran was noted to have RLS and that diagnosis is supported by private treatment records documenting the Veteran's diagnosis.  Thus, the remaining question is whether the Veteran's RLS is related to his military service.

The Veteran's available STRs reveal that, in January 1976, the Veteran injured his right knee while skiing.  While it is not specifically documented in his medical records, the Veteran asserts that this injury was initially treated with heat, which, according to an internet article supplied by the Veteran, could have made the injury worse.  X-rays performed at Madigan revealed a right knee within normal limits and the Veteran was alternatively diagnosed with a mild to moderate MCL strain and a mild to moderate MCL tear.  A plaster cast was applied.  At the time of his separation examination in March 1977, the Veteran was noted to have normal lower extremities and a normal neurologic system.  In a concurrent report of medical history, the Veteran endorsed "excellent health[,]" and denied frequent trouble sleeping, epilepsy, bone deformity, and the like.  He did report back pain and foot trouble, which he asserted in a May 2016 statement were early manifestations of his RLS.  However, in the report itself, the only notation regarding his back pain and foot trouble was that he experienced occasional low back pain with no sequela.  Nevertheless, given the foregoing, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed RLS with his military service.  Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, pursuant to the October 2014 remand, the Veteran was afforded a VA examination in April 2016.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner noted a diagnosis of RLS amongst other neurological diagnoses not relevant to the instant issue.  While the examiner apparently inadvertently selected the box on the examination form indicating that the Veteran's RLS was at least as likely as not related to service, the rationale provided and subsequent discussion indicate that such was a typographical error.  In this regard, the examiner initially referenced a scientific article in which it was stated that the cause for RLS is unknown but that it may have a genetic component, especially since specific gene variants have been associated with the diagnosis.  The cited article further explained that RLS has been linked to low levels of iron in the brain and dysfunction in the basal ganglia circuits in the brain.  Based on this information, that obtained from other sources, and the examiner's interview of the Veteran, she found no information to suggest that the Veteran's in-service right knee injury could be responsible for the development of RLS.  Ultimately, she opined that it is less likely than not that the Veteran's RLS is related to his in-service right knee injury.  There is no medical opinion of record to the contrary.

As to the question of whether the Veteran's RLS began during service, the examiner acknowledged that the sole indication of such was the Veteran's lay reports.  In this regard, she noted that treatise evidence did indicate it was possible the Veteran's disorder began during service and she acknowledged his reports of back and foot trouble upon his separation from service.  Ultimately, she appropriately deferred a determination as to the veracity of the Veteran's statements to the Board.  In this regard, the determination as to the credibility of evidence is a legal determination for the Board to make.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the April 2016 examination report and opinion, the record also contains several medical articles obtained from the internet including "Restless Legs Syndrome Fact Sheet" and "Link Between Common Sleep Disorder And High Blood Pressure Discovered[.]"  The first article discusses the signs and symptoms of RLS, related disorders, and potential causes of the disability.  The second article discusses a study that found increased episodes of hypertension in persons with advanced RLS.

The Board acknowledges that the medical articles submitted by the Veteran explore the cause, symptoms, treatment, and study of RLS and indicate a relationship between RLS and hypertension.  Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran only provide general information as to the symptoms and treatment of RLS and the possibility that RLS can lead to hypertension.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's service and his RLS with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra. 

In contrast, the VA examiner in her April 2016 opinion noted her review of the claims file, including the articles submitted by the Veteran, and the lay assertions of the Veteran regarding the onset and cause of his condition.  In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

Turning to the Veteran's lay statements, the Board finds the Veteran's assertions that his RLS began during service lack credibility in light of the evidence of record.  Specifically, the record does not contain any documentation of the disorder during service.  Importantly, while the Veteran reported in May 2016 statement that his March 1977 acknowledgement of occasional back pain and foot trouble was an indication that he had back and foot pain in-service related to RLS, such an assertion is unsupported.  In this regard, the Veteran denied any sleeping difficulty in the same report as well as epilepsy, neuritis, and paralysis, symptoms that would much better comport with him experiencing in-service RLS.  Additionally, in his February 2011 notice of disagreement the Veteran admonished VA for incorrectly developing his claim and reiterated that he was asserting that the condition began after service, not during service.  Furthermore, there is a substantial gap between his military service and his first reports of experiencing RLS.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (absence of contemporaneous medical evidence may be a factor in determining the credibility of lay evidence).  Even if the Veteran believes his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Furthermore, although the Veteran sincerely believes that his RLS was caused by his in-service right knee injury, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of RLS and the impact a right knee MCL injury may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of RLS, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions and the articles submitted in support thereof.  

In summary, the Board finds that RLS is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

B.  Hypertension, Diabetes, Stroke Residuals, Fatigue, and 
Acquired Psychiatric Disorder

The Board observes that there is no indication of hypertension, diabetes, stroke or its residuals, fatigue, or an acquired psychiatric disorder in the Veteran's STRs or for many years after his separation from service.  Further, the Veteran does not contend, and the record does not otherwise suggest, that any of these disabilities onset during service, within one year of his separation from service, or are otherwise related to any incident of service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran has exclusively claimed that these disorders were caused or aggravated by his RLS.

For the reasons fully discussed in the section above, the Board has found that service connection for RLS is not warranted as the most probative evidence of record shows that RLS did not onset during service and was not related to service.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for hypertension, diabetes, stroke or its residuals, fatigue, or an acquired psychiatric disorder.  See Sabonis, supra.  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Insofar as service connection is not in effect for the disability claimed by the veteran to have proximally caused his hypertension, diabetes, stroke or its residuals, fatigue, or an acquired psychiatric disorder, service connection on a secondary basis is not applicable under the law.  Furthermore, as the record does not support any other theory of entitlement, the Board finds that service connection for such disorders is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

III.  SMC

SMC at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l). 

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. 
§ 1114 (s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. 
§ 3.350 (i).

It is important to note that only a veteran's service-connected disabilities may be considered in support of his claim for SMC.  Any effects of a veteran's nonservice-connected disabilities will not be considered.

In this regard, the Board observes the Veteran has been diagnosed with numerous physical ailments and the record suggests that he requires the help of his wife and daughter, especially with regard to memory issues following his strokes.  However, the Veteran is not service-connected for any disability and, as such, his physical and mental ailments cannot provide a basis upon which SMC may be granted.  Accordingly, there is no doubt to be resolved and the Veteran's claim must be denied as a matter of law.  Sabonis, supra.


ORDER

Service connection for RLS of the bilateral legs is denied.

Service connection for hypertension is denied.

Service connection for diabetes is denied.

Service connection for stroke residuals is denied.

Service connection for fatigue is denied.

Service connection for an acquired psychiatric disorder is denied.

Entitlement to SMC on the basis of the need for the regular aid and attendance of another or housebound status is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


